Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keskin (WO 2018/186811 A1).
In regard to claim 1, Keskin discloses a clamp locator (Fig. 2, clip 50), which allows a hose clamp (Fig. 2, hose clamp 10) to be positioned in a location spaced apart from an end surface of a 5hose (Fig. 10, hose 60), the clamp locator comprising: 
a body (Fig. 5, body at 51) having an attachment portion (Fig. 5, portion at 57), which is attached to a band of the hose clamp (Fig. 9 shows the attachment portion at 57 is attached to a band of 10 and in page 6 lines 7-14 discloses the holes 57 are interchangeable with protrusions shown in Fig. 3); 
a head portion extending from the body (Fig. 5, portion near 52); 
an end portion extending angularly from the head portion (Figs. 6a and 10, the portion that contacts the end of the hose 60 as shown in Fig. 10 and extends angularly from the angled portion at 52 as shown in Fig. 6a);  
10a clip portion bendably connected to the end portion (Fig. 5, portion at 53 is bendably connected to the indicated end portion); and 
an engaging portion bendably connected to the clip portion (Fig. 5, the bended portion at 53) and having a plurality of teeth (Fig. 5, bended portion at 53 includes at least two teeth), 
wherein the attachment portion has at least one projection (Figs. 3 and 5, at least one projection at 57 and as mentioned above, the holes at 57 are interchangeable with the protrusions 43 of the band 40), which is meltable (Figs. 3 and 5, the indicated protrusions are capable of being melted and see note below).  
Functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2111-2115. In 
In regard to claims 2 and 3, Keskin discloses the clamp locator according to claim 1, wherein the attachment portion is vertically offset with respect to a bottom of the body by a first offset distance; and
wherein the first offset distance is defined to be a vertical distance between the attachment portion and the bottom of the body (See image below, indicated surface at the bottom is at least a bottom of the body 51 which is vertically distanced and offset from the attachment portion which defines the thickness).  

    PNG
    media_image1.png
    330
    551
    media_image1.png
    Greyscale

In regard to claims 4 and 5, Keskin discloses the clamp locator according to claim 1, wherein the 25head portion is vertically offset with respect to a bottom of 14the body by a second offset distance; and 

In regard to claim 6, Keskin discloses the clamp locator according to claim 1, wherein a first stopper vertically extends between the head portion and a bottom of the body (Fig. 9, vertical portion between 52 and 57 is at least a first stopper), and10 the first stopper contacts the band of the hose clamp (Fig. 9, indicated first stopper contacts 40).  
In regard to claim 7, Keskin discloses the clamp locator according to claim 1, wherein the clip portion has a through hole (Fig. 2, circular through-hole of 50 as shown but not labeled but can also be seen at an angle in Fig. 1).  
In regard to claim 158, Keskin discloses the clamp locator according to claim 1, wherein the head portion includes a second stopper capable of contacting the end surface of the hose (See image below, indicated second stopper contacts the end of hose 60 shown in Fig. 10).  

    PNG
    media_image2.png
    435
    618
    media_image2.png
    Greyscale

In regard to claim 9, Keskin discloses a hose clamp (Fig. 2, hose clamp 10), comprising:  20
a band (Fig. 8, band 40) surrounding a hose (Figs. 8 and 10, hose 60 and the band 40 surrounds 60); 
a tightening mechanism disposed on one side of the band (Fig. 2, tightening mechanism at 31 and 32); and 
a clamp locator (Fig. 2, clip 50) attached to the band (Fig. 2, 50 is attached to 40) and allowing the band to be positioned in a location spaced apart from an end surface 25of the hose (Figs. 2 and 10), 
15wherein the clamp locator includes a body (Fig. 5, body at 51) having an attachment portion (Fig. 5, portion at 57), which is attached to the band of the hose clamp (Fig. 9 shows the attachment portion at 57 is attached to the band 40 of 10 and in page 6 lines 7-14 discloses the holes 57 are interchangeable with protrusions shown in Fig. 3), a head portion extending from the body (Fig. 5, portion near 52), an end portion extending angularly from the head portion (Figs. 6a and 10, the portion that extends angularly from the angled portion at 52 as shown in Fig. 6a), a clip portion 5bendably connected to the end portion (Fig. 5, portion at 53 that extends and bends from the indicated end portion), and an engaging portion extending angularly from the clip portion (Fig. 5, the bended portion at 53), and 
wherein the attachment portion has at least one projection (Figs. 3 and 5, at least one projection at 57 and as mentioned above, the holes at 57 are interchangeable with the protrusions 43 of the band 40) which is meltable (Figs. 3 and 5, the indicated protrusions are capable of being melted and see note below).  
. 

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isa Cӧl et al. (DE 10324236 A1 hereinafter “Isa”).
In regard to claim 1, Isa discloses a clamp locator (Fig. 1, bracket 4), which allows a hose clamp (Fig. 1, hose clamp 2) to be positioned in a location spaced apart from an end surface of a 5hose (Fig. 1, hose 1), the clamp locator comprising: 
a body (Fig. 1, body at 9) having an attachment portion (Fig. 1, surface of 4 that contacts band 3 can be interpreted as an attachment portion), which is attached to a band of the hose clamp (Fig. 1, band 3); 
a head portion extending from the body (Fig. 1, head portion at 4); 
an end portion extending angularly from the head portion (Fig. 1, end portion at 7 extends angularly from the indicated head portion at 4);  
10a clip portion bendably connected to the end portion (Fig. 2, portion at 14 is bent relative to the indicated end portion at 7); and 

wherein the attachment portion has at least one projection (Fig. 1, rivet pin 5 projects from the indicated attachment portion and therefore the attachment portion has at least one projection), which is meltable (Fig. 1, the indicated protrusion is capable of being melted and see note below).  
Functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2111-2115. In this case, the recitation of “meltable” is a functional recitation intended for the at least one protrusion to be melted and Isa teaches at least one protrusion which is capable of being melted. Therefore, the at least one protrusion of Isa meets the limitation of “meltable”. Additionally, in [0014] of the English translation discloses the rivet pin 5 can also be substituted for gluing, welding, or soldering which requires melting material in order to join components together.
In regard to claims 2 and 3, Isa discloses the clamp locator according to claim 1, wherein the attachment portion is vertically offset with respect to a bottom of the body by a first offset distance; and
wherein the first offset distance is defined to be a vertical distance between the attachment portion and the bottom of the body (Fig. 1, surface at 9 can be interpreted as a bottom of the body which is an offset vertical distance from the indicated attachment portion defined by the thickness of the body).  
In regard to claims 4 and 5, Isa discloses the clamp locator according to claim 1, wherein the 25head portion is vertically offset with respect to a bottom of 14the body by a second offset distance; and
wherein the second offset distance is defined to be a vertical distance 5between the head portion and the bottom of the body (Fig. 1, surface at 9 can be interpreted as a bottom of the body which is an offset vertical distance from the indicated head portion).  
In regard to claim 6, Isa discloses the clamp locator according to claim 1, wherein a first stopper (Fig. 1, portion of 4 that axially contacts the band 3 between 4 and 9 can be interpreted as a stopper) vertically extends between the head portion and a bottom of the body (Fig. 1, indicated stopper extends vertically between the surface at 9 and the head portion at 4), and10 the first stopper contacts the band of the hose clamp (Fig. 1, indicated stopper contacts band 3).  
In regard to claim 9, Isa discloses a hose clamp (Fig. 1, hose clamp 2), comprising:  20
a band (Fig. 1, band 3) surrounding a hose (Fig. 1, hose 1); 
a tightening mechanism disposed on one side of the band (Fig. 2, tightening mechanism at 6 and 12); and 
a clamp locator (Fig. 1, bracket 4) attached to the band (Fig. 1) and allowing the band to be positioned in a location spaced apart from an end surface 25of the hose (Fig. 1, the band 3 is positioned away from an end surface at 8 of the hose 1), 
15wherein the clamp locator includes a body (Fig. 1, body at 9) having an attachment portion (Fig. 1, surface of 4 that contacts band 3 can be interpreted as an attachment portion), which is attached to the band of the hose clamp (Fig. 1, attached to 
wherein the attachment portion has at least one projection (Fig. 1, rivet pin 5 projects from the indicated attachment portion and therefore the attachment portion has at least one projection) which is meltable (Fig. 1, the indicated protrusion is capable of being melted and see note below).  
Functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2111-2115. In this case, the recitation of “meltable” is a functional recitation intended for the at least one protrusion to be melted and Isa teaches at least one protrusion which is capable of being melted. Therefore, the at least one protrusion of Isa meets the limitation of “meltable”. Additionally, in [0014] of the English translation discloses the rivet pin 5 can also be substituted for gluing, welding, or soldering which requires melting material in order to join components together.
In regard to claim 1010, Isa discloses the hose clamp according to claim 9, wherein the head portion has a contact surface (Fig. 1, indicated head portion at 4 contacts the exterior surface of hose 1) contacting an exterior surface of the hose (Fig. 1), and 


Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Bowater et al. (US 2017/0184237 A1), Mohan et al. (US 8,607,422), Moller Bjorn et al. (WO 2017/202609 A1), Brill et al. (US 2009/0189389 A1), and Breideband et al. (US 2020/0173587 A1) discloses a hose clamp having retainer attached to a clamp band and to the end of a hose.
Profunser Herbert (DE 4443059 A1) discloses a clamp having a bent lip as a stopper for an end of a hose.
Kreipe et al. (US 2003/0005980 A1) and Stichel Willi et al. (EP 1033517 A2) discloses a clamping band having projection welds.
Michael E. Fitzgerald, Resistance Projection Welding, April 5, 2018, Pages 1-7 discloses the cost-saving advantages of projection welding two parts together. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679